Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After a thorough search the examiner has not been able to find art that teaches or suggests the invention as claimed.  In particular, the examiner was unable to adequately disclose:
A computer-implemented method comprising:
selecting a programming task set with a plurality of programming tasks at random, wherein each programming task of the programming task set corresponds to a task category of a plurality of task categories; 
establishing one or more programming sessions initiated by a client computer system of a particular user with one or more programming computer servers; 
receiving, at the one or more programming computer servers, a plurality of source codes submitted for the programming task set in the one or more programming sessions with the client computer system of the particular user; 
executing, at the one or more programming computer servers, the plurality of source codes to evaluate accuracy of the plurality of source codes; 
determining that two or more source codes of the plurality of source codes are evaluated to be accurate based on the executing of the plurality of source codes, wherein the two or more source codes are submissions for two or more solved programming tasks of the programming task set, each solved programming task of the two or more solved programming tasks corresponding to a respective task category; 
determining a respective task score for said each solved programming task, of the two or more solved programming tasks thereby generating at least two programming task scores for the two or more solved programming tasks for at least two source-2- Serial No. 16/511,005; Filed July 15, 2019 Docket No. 60433-019 Reply to Office Actioncodes, wherein the respective task score for said each solved programming task is based at least in part on the respective task category of said each solved programming task; 
wherein the executing of the plurality of source codes comprises:
compiling, at the one or more programming computer servers, the at least two source codes of the plurality of source codes, and collecting compile-time metrics for the at least two source codes of the plurality of source codes, and 
executing, at the one or more programming computer servers, the at least two source codes of the plurality of source codes and collecting run-time metrics for the execution of the at least two source codes of the plurality of source codes; 
adjusting the at least two programming task scores for the two or more programming tasks by increasing or decreasing the at least two programming task scores based at least on the compile-time metrics and the run-time metrics for the at least two source codes of the plurality of source codes thereby generating at least two adjusted programming task scores; 
sorting the at least two adjusted programming task scores to yield a higher programming score and a lower programming score of the at least two adjusted programming task scores; 
determining a partial programming score for the lower programming score of the at least two adjusted programming task scores;-3- Serial No. 16/511,005; Filed July 15, 2019 Docket No. 60433-019 Reply to Office Action
determining a programming score for the particular user for the programming task set, wherein the programming score comprises the higher programming score and the partial programming score of the lower programming score.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/Examiner, Art Unit 2199          

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199